Citation Nr: 0214344	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  94-42 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 until 
December 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1992 
rating decision of the St. Petersburg, Florida Regional 
Office (RO) which denied the claim of service connection for 
a low back disability, to include as secondary to service-
connected shell fragment wound residuals.  

This case was remanded to the RO on three previous occasions; 
in August 1987, May 1998 and March 1999.  Development having 
been completed or attempted without fruition, the case is 
once again before a Member of the Board for appropriate 
disposition.  

The veteran was afforded a personal hearing at the RO in 
October 1993, the transcript of which is of record.  It is 
shown, however, that he did not report for a requested Travel 
Board hearing at the RO in December 1998.  

The record also reflects that the veteran was most recently 
scheduled for a VA examination in July 2001 to which he did 
not report.  There is no explanation for his failure to 
appear, although a request for rescheduling has been 
presented by his accredited representative.  The Board finds, 
however, the record is substantially complete for appellate 
review and that the claim is ready to be adjudicated on the 
basis of the current record.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the merits of the claim has been 
accomplished.

2.  Service connection is in effect for disabilities which 
include a shrapnel wound of the low back.

3.  Chronic back disability, to include degenerative changes, 
was first clinically indicated many years after discharge 
from active duty.

4.  There is no competent clinical evidence of record which 
links current back disability to service or shell fragment 
wounds incurred in service.


CONCLUSION OF LAW

A low back disability, to include degenerative changes of the 
lumbar spine, was not incurred in or aggravated by service, 
and is not proximately due to or the result of service-
connected shell fragment wound of the back.  38 U.S.C.A. 
§§ 1110, 1110, 1154, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection has been established for multiple shell 
fragment wounds, to include one affecting the thoraco-lumbar 
junction, rated zero percent disabling. 

The veteran filed a claim for service connection for a low 
back disability, to include as secondary to service-connected 
shell fragment wound residuals in November 1991.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the December 1992 statement of the case, and 
the February 1994 and June 2002 supplemental statements of 
the case, the appellant and his representative have been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
this claim, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and that he has 
been provided ample opportunity to submit information and 
evidence.  The Board also finds that all available evidence 
has been obtained under the circumstances.  As such, there is 
no need for more specific notice to be provided.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159 (2001)).  In a letter dated in January 1992, the RO 
informed the veteran and his representative of what the 
evidence had to show to establish entitlement to the benefit 
he seeks, what medical and other evidence the RO could 
request, and what information or evidence the veteran could 
provide in support of the claim.  The veteran has undergone 
VA examination pursuant to his claim, and the RO has 
requested and received private clinical records which have 
been associated with the claims folder.  The appellant was 
afforded an opportunity to present testimony upon personal 
hearing on appeal in October 1993.  Moreover, the record 
reflects that this case was remanded on three previous 
occasions for further development, to include scheduling the 
veteran for a Travel Board hearing in October 1998, to which 
he failed to report.  As well, the veteran was scheduled 
several times for VA examinations which were canceled for 
various reasons, and was most recently provided an 
appointment in July 2001, after indicating his willingness to 
be appear.  However, he did not report for the scheduled 
examination in July 2001, and there is no indication in the 
record that he did not receive notification of the scheduled 
appointment, as no correspondence sent to him has been 
returned.  No explanation has been given for his failure to 
appear.  The Board thus finds that all necessary development 
has been accomplished and that there is otherwise no 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a), 3.306(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2002).  To establish service connection, 
there must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Service connection may be granted for "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2001); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  This regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board must also consider the circumstances and hardships 
of the veteran's service and allow for the fact that there 
may be no official record of the claimed treatment.  See 
38 U.S.C.A. § 1154.  This is consistent with the general 
principle that lay assertions may constitute sufficient 
evidence when the issue is factual in nature; i.e., whether a 
claimed event (here, continuing complaints of back pain after 
service) occurred.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Factual Background

The service medical records reflect that upon induction 
examination in March 1966, the veteran indicated that he had 
had back trouble and had been treated by a physician as the 
result of a wreck at the age of 18.  The examining official 
noted that the appellant had used a back brace for one week 
following the injury.  No complaints or symptoms relating to 
the back were recorded during the period of active duty.  
Upon examination in October 1968 for separation from service, 
the veteran again indicated that he had had back pain at some 
point.  The examiner wrote that the veteran had worn a back 
support after injuring his back in a motorcycle accident in 
1966, but that he had no current trouble in this regard.  

The record reflects that the veteran filed a claim for 
nonservice-connected pension benefits in December 1990 
wherein he stated that his back had shrapnel in it from 
wounds received in Vietnam.  He related that he had always 
had problems with his back, and had been unable to work since 
1982 due to such problems.  Private clinical records dated in 
August 1983 were received in support of claim showing that in 
January 1983, while being treated for gastrointestinal 
symptomatology, a lumbosacral spine series was performed 
which was interpreted as normal.  No back complaints were 
reported upon review of personal medical history at that 
time.  In August 1983, it was reported that the veteran 
presented for treatment with a four to five day history of 
mild scapular and thoracic pain which radiated into the back 
and into the axillary region.  History was rendered to the 
effect that he had been working in his boat engaging in heavy 
lifting, and had begun experiencing back pain the following 
day which had worsened.  It was reiterated that previous 
lumbosacral spine films taken the past January had been 
normal.  Upon review of adult illnesses, it was noted that 
the appellant indicated that he had had occasional low back 
discomfort.  Upon examination, pertinent findings included 
paravertebral muscle spasm, and flexion was reduced to 
approximately 10 degrees.  An assessment of midscapular and 
mid-thoracic back pain was rendered for which the veteran was 
admitted for therapy, evaluation and possible traction.  X-
rays of the thoracic spine were obtained at that time which 
disclosed findings of Schmorl's nodes in the lower cervical 
and lower dorsal spine, as well as some decrease in anterior 
disc height.  Upon discharge, a final diagnosis of thoracic 
spine neuritis was rendered.  The veteran's private 
physician, M. J. Stokes, M.D., wrote in November 1990 that 
the appellant was unable to lift any heavy objects, bend or 
stoop over, but that standing to sell cars could be tolerated 
reasonably well due to his medical condition. 

The appellant was afforded a VA examination pursuant to his 
claim in February 1991.  Upon examination of the skin, the 
examiner related that while in Vietnam, the veteran had 
suffered shrapnel wounds of the back, the bridge of the nose, 
left biceps and right patella, and that scars were noted in 
these areas.  Lower back pain and restrictions were elicited 
upon examination.  

Statements were received in March 1991 from the veteran's 
wife and a number of his friends attesting to their knowledge 
of back pain and symptomatology from the time he left the 
military. 

By rating action dated in March 1991, service connection was 
established for disabilities which included shrapnel injuries 
of the back, bridge of nose, left biceps, right elbow and 
left patella, rated zero percent disabling.  

In a psychiatric assessment dated in June 1991, J. F. Mason, 
M.D., F.A.P.A., wrote that after his discharge from service, 
the veteran was a policeman for a year, then joined the 
Merchant Marine working in the oil fields off the Louisiana 
and Texas coasts for 11 or 12 years.  It was noted that he 
quit because his back pain bothered him too much.  The 
physician reported that the appellant related that his back 
problems started in Vietnam when he received a shrapnel wound 
in the back, and that it had progressed to the point that he 
had had to give up working the oil boats.  The veteran was 
reported to have said that he still had shrapnel in his back.  
He stated that his back still bothered him at times, such 
that he had to leave work and go home to bed.  The appellant 
also related history to the effect that after being wounded 
by "recoilless" rifle fire, he was being lifted in a basket 
when the chopper was hit and went down.  He said that he was 
thrown free but all others in the helicopter were killed. 

A claim for a back disability due to injuries received in 
Vietnam was received in March 1992.

The veteran underwent a VA examination in May 1992 and stated 
that he had a back condition which was secondary to the wound 
he received to his back in Vietnam.  It was noted he provided 
a history of being struck by shrapnel which required surgical 
removal.  He related that sometime over the next two years, 
he developed lower back pain which had been gradual and 
progressive since that time.  The veteran described pain 
radiating down the back into the right leg and foot and said 
that he had been hospitalized on a couple of occasions for 
work-up of the back condition.  

Upon physical examination, the examiner stated that there was 
difficulty visualizing any scars, but that there appeared to 
be a very faint scar at approximately the level of the 
thoracolumbar junction, which the veteran indicated was where 
he was hit by shrapnel.  Mild paravertebral muscle spasm with 
tenderness was elicited upon palpation and range of motion 
was restricted.  Following examination and X-rays, 
impressions of chronic low back pain syndrome, uncertain 
etiology, and history of shell fragment wound of back, were 
rendered.  The examiner commented that he was uncertain as to 
what was causing the veteran's back condition, but that it 
was possible that he had degenerative disc disease which 
would not be felt to be a result of the lower back injury.  
He stated that the appellant did have some left paravertebral 
muscle spasm beginning around the area where he said he was 
hit, and that this could be compatible with a shrapnel 
injury, but that mild lumbar scoliosis on X-ray could also 
represent a source of low back pain.  It was added that it 
was interesting to note that according to his history, pain 
had been present from within a short period of his injury.  
The examiner suggested the prior medical records from prior 
back work-up be submitted in support of his application.  

Additional private medical records dated in August 1983 were 
received which the veteran identified were from a Doctor 
Lambe.  It was recorded that the patient's statement of 
present complaints was to the effect that about a week 
before, after doing some heavy lifting, he developed pain in 
his left lower back, and that it had been severe since that 
time.  It was added that his private physicians had believed 
that he had sustained a pinched nerve between the 12th and 
13th vertebra.  It was noted that the symptom had first 
appeared or that the accident had happened on July 27th.  

The veteran presented testimony upon personal hearing on 
appeal in October 1993 to the effect that he was struck in 
the back as the result of incoming mortar fire in 1967, and 
upon being medically evacuated out of the area, was shot down 
and thrown clear of the helicopter.  He stated that he had a 
"pretty good little fall" and that his back disorder was 
both the result of the fall and the shrapnel injury.  He 
related that he was unconscious part of the time, but that he 
was hospitalized where his back was treated for three to four 
weeks, and that surgery was performed.  He stated that after 
being released from the hospital, he was not treated anymore 
for his back during service, but that he continued to have 
progressive back pain.  The veteran said that he began seeing 
a private physician, who is now deceased, for back pain about 
two years after he left the military, and that he began to 
have severe back pain a few years later for which his private 
doctors prescribed pain pills and muscle relaxers.  He said 
that he was placed in traction in 1978, and had been treated 
on numerous occasions and prescribed medication by his 
private physicians for back pain.  The appellant denied 
having any trauma to the back after his discharge from the 
military.  

The record reflects that the case was remanded by the Board 
in August 1997 and May 1998 to schedule the veteran for a VA 
travel board hearing.  As noted previously, the veteran 
failed to report on the scheduled date in December 1998 and 
no reason was given for his failure to appear.  The case was 
again remanded by the Board in March 1999 for a medical 
examination which was scheduled, to which the appellant did 
not report.  

In a letter dated in September 2000, the veteran was advised 
that pursuant to Board remand, he was being scheduled for a 
VA examination.  He was informed of the provisions of 
38 C.F.R. § 3.655 (2002) to the effect that when a claimant, 
without good cause, fails to report for examination or re-
examination, the claim would be denied.  Some good cause 
reasons were cited.

The veteran wrote in December 2000 requesting that the 
compensation and pension examination be rescheduled.  He 
stated that he was unable to report for the first examination 
because he received the notification on the exact date it was 
scheduled.  He related that he had advised VA staff that he 
worked out of state and would not be back until November, and 
was told that the VA examination would be scheduled for 
November 18th.  The veteran stated that upon his return home, 
he called to confirm his appointment, was notified that he 
had to resubmit a VA form 21-2507, and was informed that he 
had missed two other appointments on September 30th and 
October 3rd.  The veteran said that he worked out of state 
from the first to the 12th of every month, and requested that 
his examination be scheduled anytime between the 13th and 28th 
of any given month. 

In June 2001, the veteran was informed that another 
examination was being scheduled for him, and he was again 
advised of the provisions of 38 C.F.R. § 3.655.

The appellant was scheduled for a VA examination on July 30, 
2001 but did not report as scheduled.  No reason was provided 
for his failure to appear.  He was notified by the RO in a 
letter dated in November 2001 that he had failed to report 
for VA examination two times in the past, but that he would 
be allowed 60 days to reply to that letter and indicate 
whether he would be willing to report for the examination.  
He was advised that if he failed to reply to the letter, or 
did not report for examination, his case would be returned to 
the Board.  The veteran did not respond within the 60-day 
timeframe, nor is it shown that he has contacted the RO to 
date.  In the Informal Hearing Presentation dated in August 
2001, the accredited representative asserted that there had 
been insufficient notice to the veteran of the result of his 
failure to report for examination under 38 C.F.R. § 3.655, 
that his examination should be rescheduled, and that the 
duty-to-assist provisions of the VCAA should properly be 
implemented.  

Legal Analysis

The veteran asserts that he now has back disability which is 
due to back injury he sustained in service, or is causally 
related to service-connected shrapnel wounds, for which 
service connection should be granted.  

The service medical records reflect that upon induction 
examination, the veteran reported that he had injured his 
back in an accident prior to entering the military for which 
a back brace had been prescribed.  However, it is not shown 
that he received any treatment for a back injury, symptoms or 
complaints, during active duty.  When examined at separation 
in 1968, a similar history of pre-service back injury as the 
result of a motorcycle accident was rendered.  It was noted 
at that time, however, that he had no problem with the back.  
There is no medical evidence of post-service back complaints 
or treatment until August 1983 when the veteran was shown to 
have sought medical attention for severe back pain resulting 
from lifting some heavy objects during the course of his 
employment as a boat captain.  Although he noted a history of 
occasional back pain at that time, there is no documented 
evidence of any treatment for the back until January 1983.  
Moreover, his private examiner, Dr. Stokes clearly noted that 
spinal X-rays, taken in January 1983 during the course of 
treatment for another illness, had been normal. 

The Board observes that when examined by the VA in July 1992, 
the examiner noted that the appellant had some paravertebral 
muscle in the area where he claimed to have been struck by 
shrapnel, and speculated that this could have been compatible 
with a shrapnel injury.  The examiner indicated, however, 
that medical records of prior back work-up were needed to 
support the veteran's claim.  In rendering his diagnosis, the 
examiner clearly noted that the veteran's back pain was of 
uncertain etiology.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet.App. 185, 187 (1999).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Consequently, 
the Board observes that there is no competent medical opinion 
of record which provides a nexus between the veteran's 
service, or service-connected shrapnel wound of the back, and 
his subsequent low back disability.  

There is another route to secondary service connection, 
potentially applicable here, whereby a service-connected 
disability aggravates a nonservice-connected one.  In such a 
case, the evaluation assigned is based on the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Thus, service connection 
for a back disorder would be warranted if medical evidence 
showed that a back disorder was aggravated by a service-
connected shrapnel wound.  In this regard, however, that is 
still no competent medical opinion of record which warrants 
such a conclusion. 

In sum, the Board finds that the record as developed supports 
a finding that the veteran developed chronic back pain 
following lifting injury in August 1983.  He has attributed 
back pain to a shrapnel wound of the back.  However, the bulk 
of the medical evidence shows that back pain was not incurred 
in or aggravated by service, or that it was due to or 
aggravated by his service-connected shrapnel wound of the 
back, and that it was more likely the result of the 
intervening back injury in August 1983.  

The veteran has offered his own statements and testimony to 
the effect that current low back disability is due to 
shrapnel wound residuals.  However, while the Board does not 
doubt that he is sincere in his beliefs, and understands how 
one might assume that, based on proximity alone, there could 
be an etiological relationship, it is well-established that 
as a layperson without medical training, he is not qualified 
to render medical opinions regarding the etiology of 
disorders and disabilities.  Therefore, his opinion is 
entitled to little weight or probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.].  Therefore, entitlement 
to service connection for a low back disorder on any basis 
must be denied.

As a final point, the Board would also note that upon review 
of the record by the Board in March 1999, it was determined 
that additional development of the evidence was required, 
specifically a VA examination with a medical opinion, to 
ascertain whether the veteran did indeed have any disability 
of the back owing to claimed injury or treatment in service, 
or a service-connected disability.  When entitlement to a 
benefit cannot be established or conformed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, the claim will 
be rated based on the evidence or record.  See 38 C.F.R. 
§ 3.655 (2002).  The RO informed the appellant of his failure 
to report for examination on a number of occasions, 
specifically citing the provisions of 38 C.F.R. § 3.655 in 
September 2000 and June 2001.  As indicated above, the 
current record does not support the veteran's claim, and he 
has not cooperated in VA's attempt to secure additional 
evidence-specifically, that which might be obtained by VA 
examination.  In this regard, the Board emphasizes that the 
duty to assist is not always a one-way street.  In order for 
VA to process claims, individuals applying for benefits have 
a responsibility to cooperate with the agency in the 
gathering of evidence necessary to establishing entitlement 
to benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

For all the foregoing reasons, the Board must conclude that a 
back disorder was not incurred in service, and is not 
causally related to a service-connected disability.  
Therefore, the claim on appeal must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Service connection for a low back disability, to include as 
secondary to service-connected disability, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

